UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): August 2, 2013 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 000-54253 20-0266164 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (905) 771-6551 (Registrant’s telephone number, including area code) AMERIWEST PETROLEUM CORP. 575 Anton Blvd., Suite 300, CostaMesa, California, USA 92626 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. In some cases, you can identify forward-looking statements by terms such as “anticipates”, “believes”, “could”, “estimates”, “expects”, “intends”, “may”, “plans”, “potential”, “predicts”, “projects”, “should”, “would” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: · our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; · our ability to keep up with rapidly changing technologies and evolving industry standards; · our ability to source our needs for skilled employees; · the loss of key members of our senior management; and · uncertainties with respect to the legal and regulatory environment surrounding our technologies. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. You should read this report and the documents that we reference and filed as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. As used in this current report, the terms “our company”, “Falconridge Nevada”, “we”, “us” and “our” refer to Falconridge Oil Technologies Ltd. (formerly Ameriwest Petroleum Corp.), a Nevada company.“Falconridge Ontario” refers to Falconridge Oil Ltd., a Province of Ontario company, which has become our wholly-owned subsidiary upon the closing of the transactions discussed below. ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS Reverse Acquisition On August 2, 2013, we entered into a share exchange agreement with Falconridge Ontario and its shareholders.Pursuant to the terms of the share exchange agreement, we agreed to acquire all 100 issued and outstanding shares of Falconridge Ontario’s common stock in exchange for the issuance by our company of an aggregate of 29,250,000 shares of our common stock to the two shareholders of Falconridge Ontario. On August 2, 2013, we closed the share exchange by issuing the required 29,250,000 common shares to the Falconridge Ontario shareholders.Concurrently, and as a condition to closing the share exchange agreement, we cancelled 18,000,000 shares of our common stock that were issued and outstanding. As a result of these transactions, we have 48,750,000 issued and outstanding common shares at the time of this report. 2 Further, pursuant to the share exchange agreement, Falconridge Nevada is required to: (a) provide to Falconridge Ontario a financing of debt or equity for $1,100,000, which is to close no later than 150 days from the closing of the share exchange and on mutually agreeable terms; (a) complete a private placement in the aggregate of $400,000 at $1.50 per share (for the purposes of furthering the business of Falconridge Ontario); and (b) complete an equity financing (the “Equity Financing”), using our commercially best efforts, of up to $6,000,000 for 4,000,000 units (each, a “Unit”) at a price of no less than $1.50 per Unit.Each Unit will consist of one common share in our capital stock and one-half of one whole warrant (each one whole warrant, a “Financing Warrant”).Each Financing Warrant shall be exercisable into one share of our common stock at a price of no less than $3.00 per share for a period of 24 months from the date of issuance of the Financing Warrants.As a term to the Equity Financing, any party, who is successful in raising funds, with respect to the Equity Financing, from a private investor shall earn a cash commission of 7% and a commission of 5% payable in warrants (each, a “Commission Warrant”).Each Commission Warrant shall have the same terms as the Financing Warrants.If we are unable to complete the Equity Financing, then we may offer to Falconridge Ontario to complete a financing of up to $6,000,000 that may include debt, preferred shares of our company or a combination of the foregoing. In connection with the share exchange agreement, we adopted a stock option plan on August2, 2013 to issue options to purchase up to 10% of the issued and outstanding of our capital stock when the share exchange closed, being 4,875,000 shares (the “Options”), to our board members and management, at an exercise price of $1.50 per share or higher.When the Options are granted, they vest quarterly over two years from the date of grant and shall expire 24 months from vesting. The reverse acquisition was accounted for as a recapitalization effected by a share exchange, wherein Falconridge Ontario is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. FORM 10 DISCLOSURE As disclosed elsewhere in this report, on August 2, 2013, we acquiredFalconridge Ontario in a reverse acquisition transaction. Item 2.01(f) of Form 8-K states that if the registrant was a shell company, as we were immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10. Accordingly, we are providing below the information that would be included in a Form 10 if we were to file a Form 10. Please note that the information provided below relates to the combined enterprises after the acquisition ofFalconridge Ontario.That information relating to periods prior to the date of the reverse acquisition only relate to Falconridge Nevada, unless otherwise specifically indicated. DESCRIPTION OF BUSINESS Our Corporate History and Background We were incorporated on May 30, 2007 under the name Ameriwest Minerals Corp. On December 23, 2010, we changed our name to Ameriwest Petroleum Corp. by way of a merger with our wholly-owned subsidiary Ameriwest Petroleum, which was formed solely for the change of name. We are an exploration stage corporation. Our company carried out the first phase of exploration on the Key 1-4 Mineral Claims, SW Goldfield Hills Area, Esmeralda County, Nevada, USA consisting of approximately 83 acres. The results of Phase I were not promising and management determined it was in the best interests of the shareholders to abandon the property and we allowed the claim to lapse in September 2009. 3 On November 4, 2009, our company signed a letter of intent with Suntech Energy of British Columbia to establish the basic terms to be used in a future asset purchase between our company and Suntech Energy. The Agreement was to become effective on or before March 31, 2010. The letter of intent expired without having concluded the Agreement. On November 13, 2009, our company purchased a bioreactor pod for $24,000 to use in a test process. If the results proved positive then our company would proceed with acquiring the license rights for those pods. As of November 30, 2010, our company had not been able to take possession and implement the testing of the bioreactor pod due to legal problems the manufacturer was experiencing. Our company therefore felt it was appropriate to write off the asset during the period ended November 30, 2010. As a result of the above noted events, we are now investigating other properties on which exploration could be conducted and other business opportunities to enhance shareholder value. On June 20, 2013, we entered into letter of intent for a share exchange transaction and acquisition with Falconridge Ontario and its shareholders. Pursuant to the terms of the agreement, we have agreed to acquire all 100 issued and outstanding shares of Falconridge Canada’s common stock in exchange for the issuance by our company of 29,250,000 shares of our common stock to the shareholders of Falconridge Canada. Effective July 2, 2013, in accordance with approval from the Financial Industry Regulatory Authority (“FINRA”), our company changed its name from “Ameriwest Petroleum Corp.” to “Falconridge Oil Technologies Corp.” by way of a merger with our wholly-owned subsidiary Falconridge Oil Technologies Corp., which was formed solely for the change of name. The name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on July 2, 2013 under the symbol “FROT”.On July 2, 2013, our stock symbol changed from “AWSS” to “FROT” to better reflect the new name of our company. On August 2, 2013, we entered into a share exchange agreement with Falconridge Ontario and its shareholders.Pursuant to the terms of the share exchange agreement, we agreed to acquire all 100 issued and outstanding shares of Falconridge Ontario’s common stock in exchange for the issuance by our company of 29,250,000 shares of our common stock to the shareholders of Falconridge Ontario. Further, pursuant to the share exchange agreement, Falconridge Nevada is required to: (a) provide to Falconridge Ontario a financing of debt or equity for $1,100,000, which is to close no later than 150 days from the closing of the share exchange and on mutually agreeable terms; (b) complete a private placement of an aggregate of $400,000 at $1.50 per share (for the purposes of furthering the business of Falconridge Ontario); and (c) complete an equity financing (the “Equity Financing”), using our commercially best efforts, of up to $6,000,000 for 4,000,000 units (each, a “Unit”) at a price of no less than $1.50 per Unit.Each Unit will consist of one common share in our capital stock and one-half of one whole warrant (each one whole warrant, a “Financing Warrant”).Each Financing Warrant shall be exercisable into one share of our common stock at a price of no less than $3.00 per share for a period of 24 months from the date of issuance of the Financing Warrants.As a term to the Equity Financing, any party, who is successful in raising funds, with respect to the Equity Financing, from a private investor shall earn a cash commission of 7% and a commission of 5% payable in warrants (each, a “Commission Warrant”).Each Commission Warrant shall have the same terms as the Financing Warrants.If we are unable to complete the Equity Financing, then we may offer to Falconridge Ontario to complete a financing of up to $6,000,000 that may include debt, preferred shares of our company or a combination of the foregoing. 4 On August 2, 2013, we closed the share exchange by issuing the required 29,250,000 common shares to the shareholders of Falconridge Ontario.As a result of the share exchange, Falconridge Ontario is now the wholly-owned subsidiary of our company.Concurrently, and as a condition to closing the share exchange agreement, we cancelled 18,000,000 shares of our common stock. In connection with the share exchange agreement, we adopted a stock option plan on August2, 2013 to issue options to purchase up to 10% of the issued and outstanding of our capital stock when the share exchange closed, being 4,875,000 shares (the “Options”), to our board members and management, at an exercise price of $1.50 per share or higher.When the Options are granted, they vest quarterly over two years from the date of grant and shall expire 24 months from vesting. Additionally, effective August 2, 2013, we changed our fiscal year end to February 28 and William J. Muran resigned as President, Treasurer, Principal Financial Officer, Principal Executive Officer and Principal Accounting Officer of our company. Concurrently, Mark Pellicane was appointed as a Director, President and Chief Financial Officer and Alfred Vincent Morra was appointed as a Director, Treasurer and Chief Financial Officer of our company. As a result of the closing of the share exchange agreement with Falconridge Ontario, Falconridge Ontario has become our wholly-owned subsidiary and we now carry on business in the Province of Ontario, Canada.Our company is in the development stage and has generated only nominal/insignificant revenues. Our administrative office is located at 575 Anton Blvd., Suite 300, Costa Mesa, CA 92626. Our fiscal year end is February 28. Emerging Growth Company We are an Emerging Growth Company as defined in the Jumpstart Our Business Startups (“JOBS”) Act. We shall continue to be deemed an emerging growth company until the earliest of (A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (C) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. 5 As an emerging growth company we are exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. We have elected not to opt out of the extended transition period for complying with any new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. Business Overview We are an oil and gas technology company that specializes in identifying and accessing additional petroleum reserves that are usually left in the ground. Our value proposition is extracting new resources from wells that have been assessed as uneconomic. Using the Terra Slicing Technology (“TST”), our company offers operators a lower-cost alternative to drilling a new well, with practically equal performance results. Our goal is to shift the industry and social paradigm away from new drilling and towards increasing efficiency of current extraction in existing well-bores to increase recovery of oil and gas. Thus, when widely applied, TST can add significant reserves to the energy resources of the world. We will finance projects involving the enhancement and stimulation of pre-existing oil and gas assets such as: · Producing well assets; · Dead wells; · Non-performing well assets; and · Low yield assets. Most projects involve depleted or low producing assets.Assets are stimulated utilizing our proprietary TST technology for maximum effectiveness and productivity, essentially revitalizing the per-existing well and establishing a flow rate with a significant percentage of its initial production.Alternatively, TST may be utilized as part of a workover project or procedure. Capital outlay and availability will be variable per project.We tend to operate as an enhancement company and take a share of the hydrocarbon assets as repayment as well as an interest in the form of a gross over-riding royalty on the producing asset.By applying TST, an operator will retrieve a significant portion of the well reserves still locked in the ground. Our company assumes a financial risk in the process, with no capital outlay required by the asset holder or lease owner.Hence if there is no productivity, we bear the cost.To the well owner, this is a strong value proposition as we are taking an existing non-performing asset, and converting it to a cash flowing asset. TST may be used in virtually all environments and applications in the oil and gas industry. TST is applicable on land, or marine environments, and may be used for both oil and gas well applications, in vertical or horizontal formats. Technologies and Products Overview We are the exclusive agents of TST in the United Arab Emirates and the exclusive marketing principal of TST, with non-exclusive rights to TST in any territory that does not infringe on the territorial rights of any other exclusive arrangement for TST that does not involve us. Terra Slicing: TST is the most advanced completion water jetting technology today. TST uses high pressure (5000 psi) abrasive slurry to cut two perpendicular slices, through casing and cement, and deep into the formation. Two vertical windows, each going out 6 to 15 feet, about 1 to 3 inches wide, and as vertically tall as necessary. Optionally, Terra Slicing can orient the down hole machine, inject chemical reagents, and create fractures. Terra Slicing eliminates near-well bore compaction, cleans formation and increases permeability, creates pressure drop in near-well bore zone and vertical permeability that does not exist naturally.TST is very different from shaped charge perforation because it is a cutting procedure. No explosion, or burning, or scarring, or lamination. 6 TST is a patented oil and gas completion technology that increases production of under-performing oil and gas assets by excavation, cutting through damaged zones, increasing permeability, creating non-existent vertical permeability, avoiding damage caused by perforation, increases the drainage area, and is safer than a frac. TST can be used in almost any situation with high risk wells and is the only tool that can work in less than 5% porosity/permeability. TST may be utilized when there is poor pressure regime around the well bore. Conventional drilling and completion technologies cause high pressure, low permeable area to form around the well bore. Often conventional drilling and completion technologies also damage the near-well bore zone. Further, TST re-distributes stress. Conventional drilling and completion technologies cause high pressure, low permeable area to form around the well bore. Often conventional drilling and completion technologies also damage the near-well bore zone. Benefits of TST: · Re-distributes stresses away from near-well-bore zone. · Porosity increases approximately 4-5 times and permeability increases approximately 15 times. · Drainage volume increases 6.2 times greater than bore-hole. · Very deep penetration (compared to perforation). · Eliminates screen-outs, lamination, skin effects, etc. · Creates vertical permeability that does not normally exist in nature – full thickness through inter-bedding and layers. · Has a longer lasting effect than any other technology. · “Managed balanced” drilling – not overbalanced. · So powerful it can cut multiple casings and deep into rock. · Does not crack casing or cement / keeps hydraulic integrity. · The only technology that actually excavates rock. · Accurate and controllable connection / communication. · Helps direct a hydraulic fracture (even near water). · Follow-up intensification methods also show increased results due to huge drainage surface (i.e. acidization, hydro-fracturing, acoustics, etc.). · Ecologically safe / environmentally friendly. Further, financial benefits of TST are: · Up to 30-50% faster oil recovery; · Up to 80-160% faster gas recovery; · Predictable results prior to any major expenditures; · Shorten return on investment; · Increase cash flow, enhancement of current yield; · Extend life of current low ornon-producing assets; · Recovery of assets previously unattainable; · Significant improvement of newly drilled assets; and · Access reserves far beyond what was previously accessible. Data Analysis: Data analysis is the first stage in applying the TST process. By examining the well data and historical performance, our engineers are able to accurately predict the yield and net result of the technology application, often to within 10% of final yield. The precision in the analysis phase of the project quickly allows our staff to determine the financial feasibility of the project. 7 Safe and Proven Technology: The GEN-1 TerraSlicing technology has been applied historically since the early 70’s with thousands of successful implementations. TST is now in its GEN-3 phase utilizing advancements in metallurgy and engineering technologies to make the application that much more efficient. The technology is completely safe with predictable and measurable results. With thousands of field applications, TST may be used predictably and safely in virtually any oil or gas well. Well Requirements: One of the key benefits to deployment of TerraSlicing is the predictability of TST application to the asset. Most importantly, are the well logs, any data files, and production history, formation, reserve, and reservoir details. As with any project, the more knowledge the TST engineers can study, the more accurate the results. Virtually any well can be enhanced, and the TST engineers can determine if a project is viable by examining the well data and past production. The following is a comprehensive “wish list” of useful data which can be provided to enhance application of TST to a given asset. We recognize that often much of the data is unavailable, however what can be provided will assist the engineers in evaluating a target property. A. Geological / Geophysical: 1. Rock type, rock analysis, sample of rock for destructive testing is desirable. 2. Hydrocarbon analysis, including viscosity, sour chemicals, scale, asphaltenes, paraffins. 3. Water analysis, including specific conductivity and mineral, salt and trace metals content. 4. Every and all logs run on well, at any point in time in history of well, including electric / resistivity (DIL), neutron porosity/density (CDNL), mud, oxygen, sonic, computer log, etc. 5. Temperature of target interval(s), but a temperature log is helpful. 6. Isopach map or other contour map or other seismic data interpretation (top and bottom). 7. Porosity stress matrix or tectonic stress data. 8. Initial and current reservoir pressure. B. Engineering: Drilling: 1. Drilling / daily reports or drilling summary. 2. Bit type(s), size, speed, bore hole characteristics. 3. Composition, pressure balance, pH, weight, working muds / fluids / chemicals used, etc. 4. MWD data if available. 5. LWD data if available. 6. Deviation – slope and orientation of target interval. Cased Hole: 1. Casing type, size, grade, centralizers, etc. 2. CCL (we do not like to slot through joints and this will tell us where they are). 3. Cement type, amount, mix, cement bond log if available. Open Hole: 1. Rock stability analysis if any. 2. Casing liner, gravel pack type, size, grade, centralizers, if any. Completion: 1. Treatment reports – type of treatment – perforation, stimulation details – shot, acid, frac etc. 2. Frac report details – quantities and compositions of materials, rates, pressures, times, etc. 8 3. Flow testing or other testing – all results, methods of testing, esp. testing by stages, if any. 4. Reports for 1 – 3 (Completion) for all subsequent re-works or re-stimulation efforts. 5. Down-hole Logistics. 6. Down-hole production equipment and surface production equipment. 7. Well-bore diagram. C. Production Drilling: 1. All records for rates, pressures – all fluids (including gases), on daily or weekly basis, if possible. 2. Balancing and/or overproduction status that occurred at any time. D. Independent Analysis 1. Any independent calculations – drainage radius, gross/net pay thickness, pay/acre. 2. Independent reservoir analysis or model if available, including initial reservoir pressure, skin factor, permeability, in-place hydrocarbons, drainage area, etc. 3. Any other notable geological / geophysical, engineering, or operational details. 4. Any decline rate analysis, by stage if possible, and not by commingled production. 5. Any previous life projections or analysis, by material balance or decline curve. 6. Reserve to production ratio or analysis. 7. All analysis to include calculations, please. Centrator We use a device called a centrator to orient the tool according to any depth, vector, or angle. TST is very accurate and reliable. The centrator ensures the cut is perpendicular to the maximum stresses of the porosity matrix. Chemical Slot Expansion At this point in the procedure, permeability is already 15 to 20 times higher than before. Now, we can insert chemistry directly into the window cavities if necessary, to further increase permeability. Note – we only use slurry and chemicals that are absolutely safe for the wells geology. Risks and Costs Risks of failing to cut are minimal, even for multiple casings and cement, as the equipment is designed for deep cuts. Cutting and orientation ability can be demonstrated on the surface prior to starting the job. Depending on size, depth, number of terra-slices, and complexity of the job, costs are variable. However, we provide an economic model outlining the cost benefits analysis. Risk and cost can be reduced further by consulting with our experienced engineering and geological team. What we do: 1. We start with an existing oil and gas asset. 2. TST cuts away several tons of rock in two directions in the wells performance or “pay” zone(s). When we do this, we remove the compression around the well-bore, and move it to the tips of the slots. 3. We can then insert chemistry to clean the near-well-bore zone to ensure maximum productivity (optional). 4. Permeability at the lateral sides of these windows increases to 15 times what exists in nature. Permeability at the tips goes to zero. 5. What the well becomes is a new structure that is not a 5½ inch radius any more, but a radius between 10 and 20 feet wide in the target interval. 6. Manage and refinance assets. 7. Purchase additional assets and repeat the process. 8. Capital at risk secured by assets and production. 9 This allows the well to access reserves far beyond what was previously accessible. An oil and gas project’s low production goes way up. A dead well becomes revived. We can enhance productivity, increase revenue, and extend the life of current oil and gas assets. Terra-Seal: The Terra-Seal machine is the only down-hole tool that can be per-programmed to control itself at down-hole point of engagement and not at surface, including azimuth orientation. This is a big advantage over competing technologies. Terra-Seal is a patented abrasive jet cutting completion process to cut smoothly through casing with high-pressure slurry (up to four or more casings). Terra-Seal is designed to excavate vertical windows in the cement and deep into near well-bore rock in two 180o-phased directions (up to four sets). The application of Terra-Seal is ideal in any cement squeeze repair of bad casing; new well completion; secondary recovery of oil or gas production from depleted zones; or where previous completion or fracturing was unstable or ineffective; any open-hole or cased wells that have low permeability, low porosity, high pressure, near-well-bore damage, or other production problems; can be run in vertical or horizontal wells; also to improve water-cut and increase production. Benchmarking: · Reservoir engineering, numerical modeling, completion engineering design, economic evaluation, casing/rock analysis. · Cut dimensions are calibrated beforehand. · Real-time digital monitoring provided. · Orientation tool field-tested, high accuracy. · Confirm final measurements with cutting returns and DHV or well test logging. Markets and Market Penetration Market Size Currently there are numerous assets available for acquisition in the North American market.These are represented by oil and gas brokers, agents, and regional land men. Assets are opportunistic and constantly coming on and off the market.Many acquisitions are by closed bid through agents and brokers of the property / leases. There are an abundance of properties available through local oil and gas brokers, land men. General information may be reviewed for many of the assets for a preliminary evaluation of TST feasibility and implementation. Detailed analysis and in-house engineering due diligence may only be accomplished once proof of funds is provided. For the purposes of our business, asset availability is plentiful and we are able to evaluate the assets prior to any financial commitment. Market Segments and Competitive Landscape Our business is directed at formerly producing oil and gas projects that have potential for sole or joint venture enhancement using TST.Financial feasibility is key. We will not work in a completely depleted reservoir or one with a 95% water cut as the financial viability would make the project unfeasible.TST performance is exceptionally significant in assets with tight formations, high pressure, and low permeability, where standard stimulation and enhancement procedures would show minimal results. Given the current state of the market, we will give preference to oil assets over gas assets. However we will review all types of assets on a case by case basis. There currently are several different methods of enhanced oil recoveryincluding steam flood and water flood injection and hydraulic fracturing. 10 Adding oil recovery methods adds to the cost of oil —in the case of CO2 enhanced oil recoverytypically between USD$0.5-8.0 per tonne of CO2. The increased extraction of oil on the other hand, is an economic benefit with the revenue depending on prevailingoil prices.Onshore enhanced oil recovery has paid in the range of a net USD$10-16 per tonne of CO2 injected for oil prices of USD$15-20/barrel. Prevailing prices depend on many factors but can determine the economic suitability of any procedure, with more procedures and more expensive procedures being economically viable at higher prices. Example: With oil prices at around USD$90/barrel, the economic benefit is about USD$70 per tonne CO2. In Canada, a carbon dioxide enhanced oil recovery project has been established byCenovus Energy Inc.at the Weyburn Oil Field in southernSaskatchewansince 2000. The project is expected to recover an additional 130 million barrels (21,000,000m3) of oil, extending the life of the oil field by 25 years. There is a projected 26+ million tonnes (net of production) of CO2to be stored in Weyburn, plus another 8.5 million tonnes (net of production) stored at theWeyburn-Midale Carbon Dioxide Project, resulting in a net reduction in atmospheric CO2). Since CO2injection began in late 2000, the enhanced oil recovery project has performed largely as predicted. Currently, some 1600 m3(10,063 barrels) per day of incremental oil is being produced from the field. The United States has been using enhanced oil recovery for several decades. For over 30 years, oil fields in the Permian Basin have implemented enhanced oil recovery. The Department of Energy has estimated that full use of “next generation” carbon dioxide enhanced oil recovery in United States could generate an additional 240 billion barrels (38km3) of recoverable oil resources. Developing this potential would depend on the availability of commercial carbon dioxide in large volumes, which could be made possible by widespread use ofcarbon capture and storage. For comparison, the total undeveloped US domestic oil resources still in the ground total more than 1 trillion barrels (160km3), most of it remaining unrecoverable. The Department of Energy estimates that if the enhanced oil recovery potential were to be fully realized, state and local treasuries would gain $280 billion in revenues from futureroyalties, severance taxes, and state income taxes on oil production, aside from other economic benefits. Product Marketing and Communications Our company has relationships globally for deployment of its technology, specifically in: · The Middle East, being: – United Arab Emirates, – Oman, and – Egypt. · Brazil. Our company’s marketing strategy is focused on identifying market opportunities and customer needs and marketing communications to build awareness within market segments. We expect that marketing communications will encompass trade shows addressing oil and gas extraction. Material Contracts On February 17, 2011, Falconridge Ontario entered into an agreement with Meadowbank Asset Management Inc. (“Meadowbank”).Pursuant to this agreement, Meadowbank will attempt to source properties for the implementation of our technology.As a term to the agreement, Falconridge Ontario agreed to remunerate Meadowbank where: 1. Falconridge Ontario is required to finance the technology implementation, then Meadowbank will be entitled to 10% of total gross revenue earned by Falconridge from the establishment of relationships and target from Meadowbank after initial expenses of enhancement or implementation are recovered from the property; or 11 2. Falconridge Ontario is not required to finance the technology implementation, then Meadowbank will be entitled to: a. 20% of total gross revenue earned by Falconridge from the establishment of relationships and target from Meadowbank; and b. 10% of any up-front fees charged for the implementation of the technology. In October 2011, we contracted with a third party to perform a workover of a well using TST.As payment, we received a royalty interest upon completion in February 2012. The value of the royalty interest obtained was fair valued based on our reserve report, which is deemed to be $128,990. We accounted for this royalty interest received as service revenues and capitalized the amount as oil and gas property. Intellectual Property We assert common law trademark rights for the names “Terra-Seal” and “TerraSlicing” in the field of oil and gas production. Common law trademark rights are enforceable in provincial courts in Canada, and may be asserted against those who appropriate, dilute or damage the goodwill of our business by using the same or similar trade-names or trademarks. Unlike statutory trademark rights, which are acquired by registration and provide nation-wide protection, common law trademark rights are acquired automatically and provide protection only in the jurisdiction where a business uses a name or logo in commerce. We intend to rely on common law trademark protection until such time as we deem it economical for our business to register our trade-names or trademarks. Further, the terms “TerraSlicing”, “TerraSeal”, “TST” and “TSS” are deemed to be our intellectual property. We have not registered for the protection of any rights under trademark, patent, or copyright in any jurisdiction. Our logos: Our internet site is located at www.falconridgeoil.com. Government Regulation Our operations are subject to numerous federal, state and local laws and regulations in the United States and Canada in areas such as oil and gas regulation, consumer protection, government contracts, trade, environmental protection, labor and employment, tax, licensing and others. For example, in the U.S., most states have oil and gas laws and regulations directed specifically toward our industry, including environmental laws. In certain jurisdictions, we will have to obtain licenses or permits in order to comply with standards governing environmental regulations and oil and gas extraction. The oil and gas industry is also subject to requirements, codes and standards imposed by various insurance, approval and listing and standards organizations. Depending upon the type of oil and gas asset and requirements of the applicable local governmental jurisdiction, adherence to the requirements, codes and standards of such organizations is mandatory in some instances and voluntary in others. 12 Amount Spent on Research and Development the Last Two Fiscal Years We have not spent any money during each of the last two fiscal years on research and development activities. Employees and Employment Agreements Each of our directors and officers is a full-time employee and currently devotes about 100% of their time to our operation. Our officers and directors do not have written employment agreements with us. We presently do not have pension, health, annuity, insurance, profit sharing or similar benefit plans; however, we may adopt plans in the future. Except for our stock option plan, which no options have been issued, there are presently no personal benefits available to our officers and directors. Our officers and directors will handle our administrative duties. We have one other employee, Mark Nowak, who is compensated $60,000 per annum. We do not have a written employment agreement with this employee. RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this report, before making an investment decision. If any of the following risks actually occurs, our business, financial condition or results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. You should read the section entitled “Special Note Regarding Forward Looking Statements” above for a discussion of what types of statements are forward-looking statements, as well as the significance of such statements in the context of this report. RISKS RELATED TO OUR BUSINESS You should carefully consider the risks described below together with all of the other information included in this report before making an investment decision with regard to our securities.The statements contained in or incorporated into this current report on Form 8-K that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements.If any of the following risks actually occur, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. We have yet to establish any history of profitable operations and, as at May 31, 2013, have incurred a net loss of $1,278,024 since our inception on May 7, 2010.Our business operations began in 2010 and have resulted in net losses in each year.We have generated only nominal revenues since our inception and do not anticipate that we will generate revenues which will be sufficient to sustain our operations in the near future.Our profitability will require the successful commercialization and sales of our planned products.We may not be able to successfully achieve any of these requirements or ever become profitable. There is doubt about our ability to continue as a going concern due to recurring losses from operations, accumulated deficit and insufficient cash resources to meet our business objectives, all of which means that we may not be able to continue operations. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the financial statements for the years ended February 28, 2013 and 2012 with respect to their doubt about our ability to continue as a going concern.As discussed in Note 3 to our financial statements for the years ended February 28, 2013 and 2012, we have generated operating losses since inception, and our cash resources are insufficient to meet our planned business objectives, which together raises doubt about our ability to continue as a going concern. 13 We could face intense competition, which could result in lower revenues and higher expenditures and could adversely affect our results of operations. Unless we keep pace with changing technologies, we could lose existing customers and fail to win new customers. In order to compete effectively in the enhanced oil and gas recovery industry, we must continually design, develop implement and market new and enhanced technologies and strategies. Our future success will depend, in part, upon our ability to address the changing and sophisticated needs of the marketplace.Enhanced oil and gas recovery technologies have not achieved widespread commercial acceptance in Canada and our strategy of expanding our enhanced oil and gas recovery business could adversely affect our business operations and financial condition. Further, we expect to derive over a significant amount of revenue from oil and gas assets, which are often non-standard, involve competitive bidding, and may produce volatility in earnings and revenue. Our plan to pursue oil and gas assets in international markets may be limited by risks related to conditions in such markets. We are governed by only three persons serving as directors and officers which may lead to faulty corporate governance. We have not implemented various corporate governance measures nor have we adopted any independent committees as we presently do not have any independent directors. We must attract and maintain key personnel or our business will fail. Success depends on the acquisition of key personnel. We will have to compete with other companies both within and outside the oil and gas industry to recruit and retain competent employees. If we cannot maintain qualified employees to meet the needs of our anticipated growth, this could have a material adverse effect on our business and financial condition. We may not be able to secure additional financing to meet our future capital needs due to changes in general economic conditions. We anticipate requiring significant capital to fulfill our contractual obligations (as noted in our audited financial statements), continue development of our planned products to meet market evolution, and execute our business plan, generally.We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we may be required to depend on external financing to satisfy our operating and capital needs.We may need new or additional financing in the future to conduct our operations or expand our business.Any sustained weakness in the general economic conditions and/or financial markets in the United States or globally could adversely affect our ability to raise capital on favorable terms or at all.From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes.We may be unable to secure debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding.If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders.If we raise additional funds by issuing debt, we may be subject to debt covenants, which could place limitations on our operations including our ability to declare and pay dividends.Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. Our business and operating results could be harmed if we fail to manage our growth or change. Our business may experience periods of rapid change and/or growth that could place significant demands on our personnel and financial resources.To manage possible growth and change, we must continue to try to locate skilled scientists and professionals and adequate funds in a timely manner. 14 We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. We have not achieved revenues and have limited significant tangible assets. We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably. We have a limited operating history and must be considered in the development stage. Our success is significantly dependent on the successful research and development of our planned products, which cannot be guaranteed. Our operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to complete the research and development of our products and operate on a profitable basis. We are in the development stage and potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. We are affected by certain law and governmental regulations which could affect international operations of our oil and gas assets. While our TST service has been approved in certain countries, failure to gain compliance would limit international operations. In addition, future government regulations concerning environmental issues could have an adverse effect on market acceptance or cause time delays or additional costs to meet requirements. If our intellectual property is not adequately protected, then we maynot be able to compete effectively and we maynot be profitable. Our commercial success may depend, in part, on obtaining and maintaining patent protection, trade secret protection and regulatory protection of our technologies and product candidates as well as successfully defending third-party challenges to such technologies and candidates. We will be able to protect our technologies and product candidates from use by third parties only to the extent that valid and enforceable patents, trade secrets or regulatory protection cover them and we have exclusive rights to use them. The ability of our licensors, collaborators and suppliers to maintain their patent rights against third-party challenges to their validity, scope or enforceability will also play an important role in determining our future. The patent positions of technology related companies can be highly uncertain and involve complex legal and factual questions that include unresolved principles and issues. No consistent policy regarding the breadth of claims allowed regarding such companies’ patents has emerged to date in the United States, and the patent situation outside the United States is even more uncertain. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict with any certainty the range of claims that may be allowed or enforced concerning our patents. We may also rely on trade secrets to protect our technologies, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we seek to protect confidential information, in part, through confidentiality agreements with our consultants and scientific and other advisors, they may unintentionally or willfully disclose our information to competitors. Enforcing a claim against a third party related to the illegal acquisition and use of trade secrets can be expensive and time consuming, and the outcome is often unpredictable. If we are not able to maintain patent or trade secret protection on our technologies and product candidates, then we may not be able to exclude competitors from developing or marketing competing products, and we may not be able to operate profitability. If we are the subject of an intellectual property infringement claim, the cost of participating in any litigation could cause us to go out of business. There has been, and we believe that there will continue to be, significant litigation and demands for licenses in our industry regarding patent and other intellectual property rights. Although we anticipate having a valid defense to any allegation that our current products, production methods and other activities infringe the valid and enforceable intellectual property rights of any third parties, we cannot be certain that a third party will not challenge our position in the future. Other parties may own patent rights that we might infringe with our products or other activities, and our competitors or other patent holders may assert that our 15 products and the methods we employ are covered by their patents. These parties could bring claims against us that would cause us to incur substantial litigation expenses and, if successful, may require us to pay substantial damages. Some of our potential competitors may be better able to sustain the costs of complex patent litigation, and depending on the circumstances, we could be forced to stop or delay our research, development, manufacturing or sales activities. Any of these costs could cause us to go out of business. We could lose our competitive advantages if we are not able to protect any proprietary technology and intellectual property rights against infringement, and any related litigation could be time-consuming and costly. Our success and ability to compete depends to a significant degree on our proprietary technology. If any of our competitor’s copies or otherwise gains access to our proprietary technology or develops similar technologies independently or is able to prove that our technology is not proprietary, we would not be able to compete as effectively. We also consider our trademarks invaluable to our ability to continue to develop and maintain the goodwill and recognition associated with our brand.These and any other measures that we may take to protect our intellectual property rights, which presently are based upon a combination of copyright, trade secret and trademark laws, may not be adequate to prevent their unauthorized use. Further, the laws of foreign countries may provide inadequate protection of such intellectual property rights. We may need to bring legal claims to enforce or protect such intellectual property rights. Any litigation, whether successful or unsuccessful, could result in substantial costs and diversions of resources. In addition, notwithstanding any rights we have secured in our intellectual property, other persons may bring claims against us that we have infringed on their intellectual property rights, including claims based upon the content we license from third parties or claims that our intellectual property right interests are not valid. Any claims against us, with or without merit, could be time consuming and costly to defend or litigate, divert our attention and resources, result in the loss of goodwill associated with our service marks or require us to make changes to our website or other of our technologies. If we fail to effectively manage our growth our future business results could be harmed and our managerial and operational resources may be strained. As we proceed with the commercialization of our technology, we expect to experience significant and rapid growth in the scope and complexity of our business. We will need to add staff to market our services, manage operations, handle sales and marketing efforts and perform finance and accounting functions. We will be required to hire a broad range of additional personnel in order to successfully advance our operations. This growth is likely to place a strain on our management and operational resources. The failure to develop and implement effective systems, or to hire and retain sufficient personnel for the performance of all of the functions necessary to effectively service and manage our potential business, or the failure to manage growth effectively, could have a materially adverse effect on our business and financial condition. Our services may become obsolete and unmarketable if we are unable to respond adequately to rapidly changing technology and customer demands. Our industry is characterized by rapid changes in technology and market demands. As a result, our service and technology may quickly become obsolete and unmarketable. Our future success will depend on our ability to adapt to technological advances, anticipate market demands, develop new products and enhance our current products on a timely and cost-effective basis. Further, our products must remain competitive with those of other companies with substantially greater resources. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products. Also, we may not be able to adapt new or enhanced services to emerging industry or governmental standards. Risks Relating to Ownership of Our Securities Our stock price may be volatile, which may result in losses to our shareholders. 16 The stock markets have experienced significant price and trading volume fluctuations, and the market prices of companies listed on the Over-the-counter Bulletin Board quotation system in which shares of our common stock are listed, have been volatile in the past and have experienced sharp share price and trading volume changes. The trading price of our common stock is likely to be volatile and could fluctuate widely in response to many factors, including the following, some of which are beyond our control: · variations in our operating results; · changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; · changes in operating and stock price performance of other companies in our industry; · additions or departures of key personnel; and · future sales of our common stock. Domestic and international stock markets often experience significant price and volume fluctuations. These fluctuations, as well as general economic and political conditions unrelated to our performance, may adversely affect the price of our common stock. Our common shares may become thinly traded and you may be unable to sell at or near ask prices, or at all. We cannot predict the extent to which an active public market for trading our common stock will be sustained. Although the trading volume of our common shares increased significantly recently, it has historically been sporadically or “thinly-traded” meaning that the number of persons interested in purchasing our common shares at or near bid prices at certain given time may be relatively small or non-existent. This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community who generate or influence sales volume.Even if we came to the attention of such persons, those persons tend to be risk-averse and may be reluctant to follow, purchase, or recommend the purchase of shares of an unproven company such as ours until such time as we become more seasoned and viable. As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. We cannot give you any assurance that a broader or more active public trading market for our common stock will develop or be sustained, or that current trading levels will be sustained. The market price for our common stock is particularly volatile given our status as a relatively small company, which could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. We do not anticipate paying any cash dividends to our common shareholders. We presently do not anticipate that we will pay dividends on any of our common stock in the foreseeable future. If payment of dividends does occur at some point in the future, it would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition. The payment of any common stock dividends will be within the discretion of our Board of Directors. We presently intend to retain all earnings after paying the interest for the preferred stock, if any, to implement our business plan; accordingly, we do not anticipate the declaration of any dividends for common stock in the foreseeable future. 17 If we are listed on the Over-the-Counter Bulletin Board quotation system, our common stock is subject to “penny stock” rules which could negatively impact our liquidity and our shareholders’ ability to sell their shares. Our common stock is currently quoted on the Over-the-counter Bulletin Board. We must comply with numerous NASDAQ MarketPlace rules in order to maintain the listing of our common stock on the Over-the-counter Bulletin Board. There can be no assurance that we can continue to meet the requirements to maintain the quotation on the Over-the-counter Bulletin Board listing of our common stock. If we are unable to maintain our listing on the Over-the-counter Bulletin Board, the market liquidity of our common stock may be severely limited. Volatility in our common share price may subject us to securities litigation. The market for our common stock is characterized by significant price volatility as compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may, in the future, be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. The elimination of monetary liability against our directors, officers and employees under Nevada law and the existence of indemnification rights of our directors, officers and employees may result in substantial expenditures by our company and may discourage lawsuits against our directors, officers and employees. Our Articles of Incorporation contains a specific provision that eliminates the liability of our directors and officers for monetary damages to our company and shareholders. Further, we are prepared to give such indemnification to our directors and officers to the extent provided for by Nevada law. We may also have contractual indemnification obligations under our employment agreements with our officers. The foregoing indemnification obligations could result in our company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and shareholders. Our business is subject to changing regulations related to corporate governance and public disclosure that have increased both our costs and the risk of noncompliance. Because our common stock is publicly traded, we are subject to certain rules and regulations of federal, state and financial market exchange entities charged with the protection of investors and the oversight of companies whose securities are publicly traded. These entities, including the Public Company Accounting Oversight Board, the SEC and FINRA, have issued requirements and regulations and continue to develop additional regulations and requirements in response to corporate scandals and laws enacted by Congress, most notably the Sarbanes-Oxley Act of 2002. Our efforts to comply with these regulations have resulted in, and are likely to continue resulting in, increased general and administrative expenses and diversion of management time and attention from revenue-generating activities to compliance activities. Because new and modified laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This evolution may result in continuing uncertainty regarding compliance matters and additional costs necessitated by ongoing revisions to our disclosure and governance practices. 18 We will incur increased costs and compliance risks as a result of becoming a public company. As a public company, we will incur significant legal, accounting and other expenses that Falconridge Ontario did not incur as a private company prior to theprivate placement financing and share exchange. We will incur costs associated with our public company reporting requirements. We also anticipate that we will incur costs associated with recently adopted corporate governance requirements, including certain requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the SEC and FINRA.We expect these rules and regulations, in particular Section 404 of the Sarbanes-Oxley Act of 2002, to significantly increase our legal and financial compliance costs and to make some activities more time-consuming and costly. Like many smaller public companies, we face a significant impact from required compliance with Section 404 of the Sarbanes-Oxley Act of 2002. Section 404 requires management of public companies to evaluate the effectiveness of internal control over financial reporting. The SEC has adopted rules implementing Section 404 for public companies as well as disclosure requirements. We are currently preparing for compliance with Section 404; however, there can be no assurance that we will be able to effectively meet all of the requirements of Section 404 as currently known to us in the currently mandated timeframe. Any failure to implement effectively new or improved internal controls, or to resolve difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet reporting obligations or result in management being required to give a qualified assessment of our internal controls over financial reporting. Any such result could cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. We also expect these new rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our Board of Directors or as executive officers. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company”, as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30. Because we have elected to use the extended transition period for complying with new or revised accounting standards for an “emerging growth company” our financial statements may not be comparable to companies that comply with public company effective dates. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Consequently, our financial statements may not be comparable to companies that comply with public company effective dates. Because our financial statements may not be comparable to companies that comply with public company effective dates, investors may have difficulty evaluating or comparing our business, performance or prospects in comparison to other public companies, which may have a negative impact on the value and liquidity of our common stock. 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited consolidated financial statement and the related notes for the fiscal years ended February 28, 2013 and 2012 that appear elsewhere in this current report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report, particularly in the section entitled “Risk Factors” beginning on page 13 of this current report. Our consolidated financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Cash Requirements Over the next 12 months we intend to carry on business as a development stage video analytics and security company.We anticipate that we will incur the following operating expenses during this period: Estimated Funding Required During the Next 12 Months Expense Amount ($) Consulting Fees for Research and Development Nil Engineering Fixed asset purchases Management Consulting Fees Professional fees Rent Sales, Travel and Marketing Other general administrative expenses Total We will require funds of approximately $3,000,000 over the next twelve months to operate our business. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on their investment in our common stock. Further, we may continue to be unprofitable. Purchase of Significant Equipment We do not anticipate the purchase or sale of any plant or significant equipment during the next 12 months. Going Concern There is significant doubt about our ability to continue as a going concern. 20 As shown in the accompanying financial statements, we have incurred net losses of $1,278,024 since inception. This condition raises substantial doubt as to our ability to continue as a going concern. In response to these conditions, we may raise additional capital through the sale of equity securities, through an offering of debt securities or through borrowings from financial institutions or individuals. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Results of Operations for the Three Month Period Ended May 31, 2013 and 2012, and for the Fiscal Years Ended February 28, 2013 and 2012. The following summary of our results of operations should be read in conjunction with our unaudited consolidated financial statements for the three month periods ended May 31, 2013 and 2012, and our audited consolidated financial statements for the fiscal years ended February 28, 2013 and 2012. Our operating results for the three month periods ended May 31, 2013 and 2012, and for the fiscal years ended February 28, 2013 and 2012 are summarized as follows: Three Months Ended Three Months Ended For the Fiscal Year Ended For the Fiscal Year Ended May 31, May 31, February 28, February 28, Revenues $ Operating Expenses $ Other Expenses $ Net Income (Loss) $ ) $ ) $ ) $ ) Revenues for the three month period ended May 31, 2013 were $5,123 as compared to $47,731 for the comparative period in 2012.The decrease in our revenues is primarily due to a decrease in service revenue. Expenses Our operating expenses for the three month periods ended May 31, 2013 and 2012, for the fiscal years ended February 28, 2013 and 2012 are outlined in the table below: Three Months Ended Three Months Ended For the Fiscal Year Ended For the Fiscal Year Ended May 31, May 31, February 28, February 28, General administrative $ Depreciation, amortization and depletion $ Research and development $Nil $Nil $Nil $Nil Expenses for the three month period ended May 31, 2013 was $136,622 as compared to $112,223 for the comparative period in 2012. Our increase in expenses is due to our general administrative expenses of carrying on a business. Equity Compensation We currently do not have any equity compensation plans or arrangements. 21 Liquidity and Financial Condition Working Capital As of May 31, As of February 28, Current Assets $ $ Total Assets $ $ Current Liabilities $ $ Total Liabilities $ $ Working Capital (deficit) $ ) $ ) Cash Flows Three Months Ended May 31, 2013 Three Months Ended May 31, 2012 For the Fiscal Year Ended February 28, 2013 For the Fiscal Year Ended February 28, 2012 Net Cash Used in Operating Activities $ Net Cash Provided by Financing Activities $ Increase (Decrease) in Cash during the Period $ ) $ ) $ ) $ Cash and Cash Equivalents, End of Period $ As of May 31, 2013, our company had working capital deficit of $1,408,478, $17,417 in total current assets and $1,425,895 in total current liabilities. We are dependent on funds raised through equity financings and proceeds from shareholder loans. Our net loss of $1,278,024 from our inception on May 7, 2010 was funded primarily by financing and loans, as well as other capital contributions. For the three month period ended May 31, 2013, we spent $124,421 on operations as compared to $68,847 for the comparative period in 2012. During the fiscal year ended February 28, 2013, we spent $300,898 on operations, whereas we spent $415,568 on operating activities during the same period in fiscal 2012. The decrease in our expenditures on operating activities during the year ended February 28, 2013 was primarily due to decreases in general and administrative expenses. For the three month period ended May 31, 2013, we received $121,421 from financing activities, which consisted entirely of advances from a related party. During the fiscal year ended February 28, 2013, we received $293,283 from financing activities, which consisted entirely of advances from related parties, whereas we received $428,043 from financing activities during fiscal 2012. We will require additional funds to fund our budgeted expenses over the next 12 months. These funds may be raised through, equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. We anticipate that our expenses over the next 12 months (beginning August 2013) will be approximately $3,000,000 as described in the table above. These estimates may change significantly depending on the nature of our business activities and our ability to raise capital from our shareholders or other sources. 22 Contractual Obligations As a “smaller reporting company”, we are not required to provide tabular disclosure obligations. Inflation Inflation and changing prices have not had a material effect on our business and we do not expect that inflation or changing prices will materially affect our business in the foreseeable future. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity or capital expenditures or capital resources that is material to an investor in our securities. Seasonality Our operating results and operating cash flows historically have not been subject to seasonal variations. This pattern may change, however, in the event that we succeed in bringing our technology to market and acquire oil and gas assets. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make assumptions, estimates and judgments that affect the amounts reported, including the notes thereto, and related disclosures of commitments and contingencies, if any. We have identified certain accounting policies that are significant to the preparation of our financial statements. These accounting policies are important for an understanding of our financial condition and results of operation. Critical accounting policies are those that are most important to the portrayal of our financial conditions and results of operations and require management’s difficult, subjective, or complex judgment, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Certain accounting estimates are particularly sensitive because of their significance to financial statements and because of the possibility that future events affecting the estimate may differ significantly from management’s current judgments. We believe the following critical accounting policies involve the most significant estimates and judgments used in the preparation of our financial statements. Basis of Presentation The accompanying financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 23 Cash Equivalents Our company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Allowance for Doubtful Accounts Our company evaluates its accounts receivables for collectability and establishes an allowance for bad debts through a review of several factors including historical collection experience, current aging status of the customer accounts, and financial condition of our customers. As of February 28, 2013 and 2012, no allowance for doubtful accounts was recorded. Property and Equipment Property and equipment is recorded at cost. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation of property, plant and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful life. Upon sale or retirement of equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in statements of operations. Depreciation expense for the years ended February 28, 2013 and 2012 was $20,264 and $11,125, respectively. The major classes of property and equipment are furniture and fixtures and leasehold improvements which have an estimated useful life of 5-7 years, our company also maintains capitalized vehicles leases which have an estimated useful life of 5 years but are amortized over the life of the leases, which range from 4-5 years. Oil and Gas Property Oil and gas leasehold acquisition costs are capitalized and included on the balance sheet. Oil and Gas Property Impairment When circumstances indicate that an asset may be impaired, our company compares expected undiscounted future cash flows at the field level to the unamortized capitalized cost of the asset.If the future undiscounted cash flows, based on our company’s estimate of future natural gas and oil prices and anticipated production from proved reserves and other relevant data, are lower than the unamortized capitalized cost, the capitalized cost is reduced to fair value.Fair value is calculated by discounting the future cash flows at an appropriate risk-adjusted discount rate.During the years ended February 28, 2013 and 2012, our company did not have any impairment. Depletion and Amortization Leasehold costs of producing properties are depleted using the units-of-production method based on estimated proved oil and gas reserves. Amortization of intangible development costs is based on the units-of-production method using estimated proved developed oil and gas reserves.The depletion expense for the year ended February 28, 2013 and 2012 was $15,122 and $1,733, respectively. Master License The Master License is recorded at cost and is being amortized straight-line over 12 months.Amortization expense for the years ended February 28, 2013 and 2012 was $8,333 and $41,667, respectively. 24 Impairment of Long-Lived Assets Our company follows paragraph 360-10-35-17 of the FASB Accounting Standards Codification for its long-lived assets. Our company’s long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Our company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts. Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets. Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. As of February 28, 2013 and 2012, no impairment was recorded. Revenue Recognition Our company follows the guidance of paragraph 605-10-S99-1 of the FASB Accounting Standards Codification for revenue recognition. Our company recognizes revenue when it is realized or realizable and earned. Our company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. For the oil and gas revenues, our company recognizes revenue when production occurs. For the service revenues, our company recognizes revenue when the fees are earned. Income Taxes Our company accounts for income taxes under paragraph 710-10-30-2 of the FASB Accounting Standards Codification. Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the statements of operations in the period that includes the enactment date. Net Loss Per Common Share Net loss per common share is computed pursuant to paragraph 260-10-45-10 of the FASB Accounting Standards Codification. Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period to reflect the potential dilution that could occur from common shares issuable through stock warrants. Recently Issued Accounting Pronouncements We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. 25 DESCRIPTION OF PROPERTIES Our principal executive offices are located at 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2.Our telephone number is (905) 771-6551.We pay rent of approximately $4,250 per month for the use of this space. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding beneficial ownership of our common stock as of August 2, 2013 (i) by each person who is known by us to beneficially own more than 5% of our common stock; (ii) by each of our officers and directors; and (iii) by all of our officers and directors as a group. Name and Address of Beneficial Owner Office, If Any Title of Class Amount and Nature of Beneficial Ownership(1) Percent of Class(2) Officers and Directors Mark Pellicane 51 Macarthur Drive Thornhill, Ontario L4J 7T5 Canada Director, President and Chief Executive Officer Common Stock 36 % Alfred Vincent Morra 18 Queen Street Schomberg, OntarioL0G 1T0 Canada Director, Treasurer and Chief Financial Officer Common Stock 24 % William J. Muran 5135 Camino Al Norte, Suite 250 North Las Vegas, NV89031 Director and Secretary Common Stock 0 0 % All officers and directors as a group Common stock, $0.001 par value 60 % 5%+ Security Holders None. Common stock, $0.001 par value All 5%+ Security Holders Beneficial Ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Each of the beneficial owners listed above has direct ownership of and sole voting power and investment power with respect to the shares of our common stock. Based on 48,750,000 shares issued and outstanding. 26 Changes in Control We do not currently have any arrangements which if consummated may result in a change of control of our company. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Directors and Executive Officers The following sets forth information about our directors and executive officers as of the date of this report: Name Age Position William J. Muran(1) 67 Director and Secretary Mark Pellicane(2) 44 Director, President and Chief Executive Officer Alfred Vincent Morra(3) 64 Director, Treasurer and Chief Financial Officer William J. Muran was elected as Director and Secretary on January 24, 2008. Mark Pellicane was elected as Director, President and Chief Executive Officer on August 2, 2013. Alfred Vincent Morra was elected as Director, Treasurer and Chief Financial Officer on August 2, 2013. Our directors will serve in that capacity until our next annual shareholder meeting or until his successor is elected and qualified.Officers hold their positions at the will of our Board of Directors.There are no arrangements, agreements or understandings between non-management security holders and management under which non-management security holders may directly or indirectly participate in or influence the management of our affairs. Executive Management Our executive management team represents a significant depth of experience in enhanced oil and gas recovery and technology marketing, and domestic and international business development. The team represents a cross-disciplinary approach to management and business development. William J. Muran,Director and Secretary From July 1967 to July 1973 Mr. Muran served in the United States Army achieving the rank of Specialist-Four. Since September 1978 Mr. Muran has been the owner and operator of William J. Muran Pool Service, a full service maintenance and repair swimming pool service in Newport Beach, California. Mr. Muran holds a Liberal Arts degree in Business and Finance from Orange Coast College in Costa Mesa, California. Mr. Muran became our sole officer and director upon the resignation on January 24, 2008 of Mr. S. Gerald Diakow. Due to Mr. Diakow’s other obligations he was not able to spend the amount of time necessary to implement ourcompany’s business plan. In a private transaction the shares held by Mr. Diakow were transferred to Mr. Muran. Mr. Diakow has agreed to act as an advisor to Mr. Muran to utilize his 41 years of experience in the natural resource and mineral exploration field. Mr. Diakow has agreed that he will not receive any compensation for his advisory position and will not hold any office or position in our company. Mark Pellicane,Director, President and Chief Executive Officer Specializing in the areas of product development and implementation, Mr. Pellicane has had a distinctive career in the development of numerous technology, marketing, and financial companies. Mark has always attributed his strength and success to working with industry leaders and pioneers in the field and integrating strong team leadership values to the project at hand. 27 At the age of 15, Mr. Pellicane was the youngest student accepted to a Canadian University and was educated at the University of Toronto in the field of sciences. Mr. Pellicane furthered his study in Business, and holds an Oxford Masters in Business Administration from Hamilton College, Oxford, England. Mr. Pellicane is an accomplished public speaker and lecturer having been invited as guest speaker, and conducting seminars in the areas of technology and business across North America and Great Britain. Mr. Pellicane’s career as a senior executive and industry leader may be highlighted as follows: As President and CEO of Software Solutions, he spearheaded an operation of software development and distribution to 23 countries globally with over 600 points of presence in Canada alone. He was also President and CEO of Infinity Online Systems, one of the first two Internet companies in Canada with a geographical calling region greater than Sprint Canada. Infinity was taken through the public process with an acquisition by Primus Telecommunications Group, Incorporated. With a shift towards financial products, Mr. Pellicane has assisted numerous companies with the development and launch of products, programs and distribution networks resulting in over $100 million in sales revenue. Alfred Vincent Morra, Director, Treasurer and Chief Financial Officer Alfred V. Morra enjoyed a career in international and corporate banking spanning some 25 years and retiring from the finance sector in 1998. Throughout his career he was involved in numerous turnaround financing, international leases, international loan syndications, leveraged buyouts, real estate financing and resource capital finance. Further, Mr. Morra has acted as a President, CEO, General Manager, Vice President Finance for various companies that were in various stages of growth and in some cases in need of operational and financial structuring. His experience in industry includes: injection and blow moulding, plastic extrusion, magnesium production, retail operations, commercial lighting manufacturing, digital imaging for medical record conversion, toy and game manufacturing, packaging and leasing operations. Most recently, Mr. Morra has served as Managing Director of Falconridge Ontario from April 2009to presentdeveloping international territories for the technology of Falconridge Ontario. From March 2008 to February 2010, Mr. Morra served as President of BioWorld Technology Ltd. Mr. Morra’s educational background includes having studied English and economics at the University of Toronto - University of St. Michael’s College from 1968to 1971.Prior to having attended the University of Toronto - University of St. Michael’s College, he attended Brebeuf College School from 1963to 1968 to study general arts. Our company believes that all of our directors’ respective educational background, operational and business experience give them the qualifications and skills necessary to serve as directors and officers, respectively, of our company. Our board of directors now consists solely of Mr. Muran, Mr. Pellicane and Mr. Morra. Significant Employees Other than the foregoing named officers and directors, we have one full-time employee whose services are materially significant to our business and operations who are employed at will by Falconridge Ontario. Our one employee is Mark Nowak who provides IT, web design and manages search engine optimization.Mr. Nowak is compensated $60,000 per annum. We have no written agreement with Mr. Nowak. Family Relationships There are no family relationships between any of our directors and officers. 28 Involvement in Certain Legal Proceedings To the best of our knowledge, none of our directors or executive officers has, during the past ten years: 1. been convicted in a criminal proceeding or been subject to a pending criminal proceeding (excluding traffic violations and other minor offences); 2. had any bankruptcy petition filed by or against the business or property of the person, or of any partnership, corporation or business association of which he was a general partner or executive officer, either at the time of the bankruptcy filing or within two years prior to that time; 3. been subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction or federal or state authority, permanently or temporarily enjoining, barring, suspending or otherwise limiting, his involvement in any type of business, securities, futures, commodities, investment, banking, savings and loan, or insurance activities, or to be associated with persons engaged in any such activity; 4. been found by a court of competent jurisdiction in a civil action or by the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; 5. been the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated (not including any settlement of a civil proceeding among private litigants), relating to an alleged violation of any federal or state securities or commodities law or regulation, any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 6. been the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors and persons who own more than 10% of a registered class of our equity securities to file with the SEC initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our shares of common stock and other equity securities, on Forms 3, 4 and 5, respectively. Executive officers, directors and greater than 10% shareholders are required by the SEC regulations to furnish us with copies of all Section 16(a) reports they file. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal year ended May 31, 2013, all filing requirements applicable to our officers, directors and greater than 10% percent beneficial owners were complied with the exception of the following: 29 Name Number of Late Reports Number of Transactions Not Reported on a Timely Basis Failure to File Requested Forms William J. Muran(1) 1 1 1 the insider was late filing a Form 3, Initial Statement of Beneficial Ownership. On January 24, 2008, in a private transaction, 3,000,000 pre-split (18,000,000 post-split) shares of common stock held by a former director S. Gerald Diakow were transferred to the Mr. Muran. The shares were transferred in the private transaction at the price Mr. Diakow paid for the shares on May 30, 2007, $0.005 per share or a total of $15,000. At the time of the transaction, the shares constituted 100% of the issued and outstanding stock of our company. Our company filed a post-effective amendment our SB-2 Registration to disclose the information reflecting the change to the corporation’s officer and director and the ownership of securities upon consummation of the transfer. Code of Ethics We have not adopted a code of ethics that applies to our officers, directors and employees.When we do adopt a code of ethics, we will disclose it in a Current Report on Form 8-K. Audit Committee and Audit Committee Financial Expert Our board of directors has determined that it does not have a member of its audit committee that qualifies as an “audit committee financial expert” as defined in Item 407(d)(5)(ii) of Regulation S-K, and is “independent” as the term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended. We believe that our board of directors is capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. We believe that retaining an independent director who would qualify as an “audit committee financial expert” would be overly costly and burdensome and is not warranted in our circumstances given the early stages of our development and the fact that we have not generated any material revenues to date. In addition, we currently do not have nominating, compensation or audit committees or committees performing similar functions nor do we have a written nominating, compensation or audit committee charter. Our directors do not believe that it is necessary to have such committees because they believe the functions of such committees can be adequately performed by the members of our board of directors. EXECUTIVE COMPENSATION Summary Compensation Table — Fiscal Years of Our Company Ended May 31, 2012 and May 31, 2013 The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to the named persons for services rendered in all capacities during the noted periods. No other executive officer received total annual salary and bonus compensation in excess of $100,000. 30 Stock Option All Other Salary Bonus Awards Awards Compensation Total Name and Principal Position Year William Muran(1) Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Mark Pellicane(2) Nil Nil Nil Nil Nil Nil Alfred Morra(3) Nil Nil Nil Nil Nil Nil Mr. Muran was appointed as a director and secretary of our company on January 24, 2008. Mark Pellicane served as President and Chief Executive Officer of Falconridge Ontario on August 2, 2013. Alfred Vincent Morra served as Treasurer and Chief Financial Officer of Falconridge Ontario on August 2, 2013. Summary Compensation Table — Fiscal Years of Falconridge Ontario Ended February 28, 2012 and February 28, 2013 The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to the named persons for services rendered in all capacities during the noted periods. No other executive officer received total annual salary and bonus compensation in excess of $100,000. Stock Option All Other Salary Bonus Awards Awards Compensation Total Name and Principal Position Year Mark Pellicane, Director, President and Chief Executive Officer(1) Nil Nil Nil Nil Nil Nil Nil Nil Alfred Vincent Morra, Managing Director(2) Nil Nil Nil Nil Nil Nil Nil Nil Mark Pellicane served as Chief Executive Officer of Falconridge Ontario since May 7, 2010. Alfred Vincent Morra served as Managing Director of Falconridge Ontario since May 7, 2010. Summary of Employment Agreements and Material Terms We have not entered into any agreements with our directors and officers. Outstanding Equity Awards at Fiscal Year End For the year ended February 28, 2013, no director or executive officer has received compensation from us pursuant to any compensatory or benefit plan. There is no plan or understanding, express or implied, to pay any compensation to any director or executive officer pursuant to any compensatory or benefit plan, although we anticipate that we will compensate our officers and directors for services to us with stock or options to purchase stock, in lieu of cash. 31 Compensation of Directors No member of our board of directors received any compensation for his services as a director during the year ended May 31, 2013 for Falconridge Nevada and the year ended February 28, 2013 for Falconridge Ontario. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Transactions with Related Persons of Falconridge Nevada The following includes a summary of transactions since the beginning of the May 31, 2012 fiscal year, or any currently proposed transaction, in which Falconridge Nevada was or is to be a participant and the amount involved exceeded or exceeds the lesserof $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, and in which any related person had or will have a direct or indirect material interest (other than compensation described under “Executive Compensation”). We believe the terms obtained or consideration that we paid or received, as applicable, in connection with the transactions described below were comparable to terms available or the amounts that would be paid or received, as applicable, in arm’s-length transactions. On August 2, 2013, in conjunction with the closing of our share exchange with Falconridge Ontario, we issued an aggregate of 29,250,000 shares of our common stock to two of our directors and officers, Mark Pellicane and Al Morra. Further, pursuant to the share exchange agreement, Falconridge Nevada is required to: (a) provide to Falconridge Ontario a financing of debt or equity for $1,100,000, which is close no later than 150 days from the closing of the share exchange and on mutually agreeable terms; (b) complete a private placement in the aggregate of $400,000 at $1.50 per share (for the purposes of furthering the business of Falconridge Ontario); and (c) complete an equity financing (the “Equity Financing”), using our commercially best efforts, of up to $6,000,000 for 4,000,000 units (each, a “Unit”) at a price of no less than $1.50 per Unit.Each Unit will consist of one common share in our capital stock and one-half of one whole warrant (each one whole warrant, a “Financing Warrant”).Each Financing Warrant shall be exercisable into one share of our common stock at a price of no less than $3.00 per share for a period of 24 months from the date of issuance of the Financing Warrants.As a term to the Equity Financing, any party, who is successful in raising funds, with respect to the Equity Financing, from a private investor shall earn a cash commission of 7% and a commission of 5% payable in warrants (each, a “Commission Warrant”).Each Commission Warrant shall have the same terms as the Financing Warrants.If we are unable to complete the Equity Financing, then we may offer to Falconridge Ontario to complete a financing of up to $6,000,000 that may include debt, preferred shares of our company or a combination of the foregoing. Falconridge Nevada has not had any other transaction since the last two fiscal years ended May 31, 2013 and May 31, 2012, or any currently proposed transaction, in which Falconridge Nevada was or is to be a participant and the amount involved exceeded or exceeds the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, and in which any related person had or will have a direct or indirect material interest (other than compensation described under “Executive Compensation”). Transactions with Related Persons of Falconridge Ontario The following includes a summary of transactions since the beginning of the February 28, 2012 fiscal year through the fiscal year ended February 28, 2013, or any currently proposed transaction, in which Falconridge Ontariowas or is to be a participant and the amount involved exceeded or exceeds the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, and in which any related person had or will have a direct or indirect material interest (other than compensation described under “Executive Compensation”). We believe the terms obtained or consideration that we paid or received, as applicable, in connection with the transactions described below were comparable to terms available or the amounts that would be paid or received, as applicable, in arm’s-length transactions. 32 First World Trade Corporation (“FWT”) is a company controlled by a shareholder of Falconridge Ontario.As at February 28, 2013, FWT has advanced Falconridge Ontario$1,262,403 (2012 - $949,920) to fund operating costs and shared expenses, the loan is non-interest bearing and without specific terms of repayment.Falconridge Ontarioincurs shared expenses with FWT.The costs include administrative, office lease expenses, and other costs which are allocated based on managements’ determination of the proportionate expenses incurred. Falconridge Ontariohas not had any other transaction since our last two fiscal years ended February 28, 2013 and February 28, 2012, or any currently proposed transaction, in which we were or are to be a participant and the amount involved exceeded or exceeds the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, and in which any related person had or will have a direct or indirect material interest (other than compensation described under “Executive Compensation”). Promoters and Certain Control Persons Mr. Muran, who is one of three directors of our company, is our only promoter. He has not received, nor will he receive, anything of value from us, directly or indirectly in his capacity as promoter. Corporate Governance We currently act with three directors, consisting of Mark Pellicane, Alfred Vincent Morra and William J. Muran. We do not have a standing audit, compensation or nominating committee, but our entire board of directors acts in such capacities. We believe that our board of directors is capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. The board of directors of our company does not believe that it is necessary to have a standing audit, compensation or nominating committee because we believe that the functions of such committees can be adequately performed by the board of directors. Additionally, we believe that retaining an independent director who would qualify as an “audit committee financial expert” would be overly costly and burdensome and is not warranted in our circumstances given the early stages of our development. Director Independence We currently do not have any independent directors, as the term “independent” is defined by the rules of the NASDAQ Stock Market. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business.However, litigation is subject to inherent uncertainties and an adverse result in these or other matters may arise from time to time that may harm our business.Except as set forth below, we are currently not aware of any such legal proceedings or claims that we believe will have a material adverse affect on our business, financial condition or operating results. 33 MARKET PRICE AND DIVIDENDS ON OUR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is not traded on any exchange.Our common stock is quoted on the OTC Bulletin Board under the trading symbol “FROT”.We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers.OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a national or regional stock exchange. Holders There has been no active trading of our securities, and, therefore, no high and low bid pricing. As of August 8, 2013, we have 18 shareholders of record.This number does not include shares held by brokerage clearing houses, depositories or others in unregistered form. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Securities Authorized for Issuance Under Equity Compensation Plans We did not issue any securities under any equity compensation plan as of August 2, 2013. RECENT SALES OF UNREGISTERED SECURITIES Reference is made to the disclosure set forth below in Item 3.02 of this report, which disclosure is incorporated by reference into this section. DESCRIPTION OF SECURITIES Common Stock We are authorized to issue up to 450,000,000 shares of common stock, par value of $0.001 per share. Each outstanding share of common stock entitles the holder thereof to one vote per share on all matters. Our bylaws provide that any vacancy occurring in the board of directors may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board of directors. Stockholders do not have pre-emptive rights to purchase shares in any future issuance of our common stock. The holders of shares of our common stock are entitled to dividends out of funds legally available when and as declared by our board of directors. Our board of directors has never declared a dividend and does not anticipate declaring a dividend in the foreseeable future. Should we decide in the future to pay dividends, as a holding company, our ability to do so and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiary and other holdings and investments. In the event of our liquidation, dissolution or winding up, holders of our common stock are entitled to receive, rateably, the net assets available to stockholders after payment of all creditors. 34 All of the issued and outstanding shares of our common stock are duly authorized, validly issued, fully paid and non-assessable. To the extent that additional shares of our common stock are issued, the relative interests of existing stockholders will be diluted. Anti-takeover Effects of Our Articles of Incorporation and By-laws Our amended and restated articles of incorporation and bylaws contain certain provisions that may have anti-takeover effects, making it more difficult for or preventing a third party from acquiring control of our company or changing its board of directors and management. According to our bylaws and articles of incorporation, neither the holders of our company’s common stock nor the holders of our company’s preferred stock have cumulative voting rights in the election of our directors. The combination of the present ownership by a few stockholders of a significant portion of our company’s issued and outstanding common stock and lack of cumulative voting makes it more difficult for other stockholders to replace our company’s board of directors or for a third party to obtain control of our company by replacing its board of directors. Anti-takeover Effects of Nevada Law Business Combinations The “business combination” provisions of Sections 78.411 to 78.444, inclusive, of the Nevada Revised Statutes, or NRS, prohibit a Nevada corporation with at least 200 stockholders from engaging in various “combination” transactions with any interested stockholder: for a period of three years after the date of the transaction in which the person became an interested stockholder, unless the transaction is approved by the board of directors prior to the date the interested stockholder obtained such status; or after the expiration of the three-year period, unless: · the transaction is approved by the board of directors or a majority of the voting power held by disinterested stockholders, or · if the consideration to be paid by the interested stockholder is at least equal to the highest of: (a) the highest price per share paid by the interested stockholder within the three years immediately preceding the date of the announcement of the combination or in the transaction in which it became an interested stockholder, whichever is higher, (b) the market value per share of common stock on the date of announcement of the combination and the date the interested stockholder acquired the shares, whichever is higher, or (c) for holders of preferred stock, the highest liquidation value of the preferred stock, if it is higher. A “combination” is defined to include mergers or consolidations or any sale, lease exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, with an “interested stockholder” having: (a) an aggregate market value equal to 5% or more of the aggregate market value of the assets of the corporation, (b) an aggregate market value equal to 5% or more of the aggregate market value of all outstanding shares of the corporation, or (c) 10% or more of the earning power or net income of the corporation. In general, an “interested stockholder” is a person who, together with affiliates and associates, owns (or within three years, did own) 10% or more of a corporation’s voting stock. The statute could prohibit or delay mergers or other takeover or change in control attempts and, accordingly, may discourage attempts to acquire our company even though such a transaction may offer our stockholders the opportunity to sell their stock at a price above the prevailing market price. Control Share Acquisitions The “control share” provisions of Sections 78.378 to 78.3793, inclusive, of the NRS, which apply only to Nevada corporations with at least 200 stockholders, including at least 100 stockholders of record who are Nevada residents, and which conduct business directly or indirectly in Nevada, prohibit an acquirer, under certain circumstances, from voting its shares of a target corporation’s stock after crossing certain ownership threshold percentages, unless the acquirer obtains approval of the target corporation’s disinterested stockholders. The statute specifies three thresholds: one-fifth or more but less than one-third, one-third but less than a majority, and a majority or more, of the outstanding voting power. Once an acquirer crosses one of the above thresholds, those shares in an offer or acquisition and acquired within 90 days thereof become “control shares” and such control shares are deprived of the right to vote until disinterested stockholders 35 restore the right. These provisions also provide that if control shares are accorded full voting rights and the acquiring person has acquired a majority or more of all voting power, all other stockholders who do not vote in favor of authorizing voting rights to the control shares are entitled to demand payment for the fair value of their shares in accordance with statutory procedures established for dissenters’ rights. Transfer Agent and Registrar Our independent stock transfer agent is Holladay Stock Transfer.Their mailing address is 2939 N. 67 Place, Scottsdale, Arizona, 85251. INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 78.138 of the NRS provides that a director or officer will not be individually liable unless it is proven that (i) the director’s or officer’s acts or omissions constituted a breach of his or her fiduciary duties, and (ii) such breach involved intentional misconduct, fraud or a knowing violation of the law. Section 78.7502 of NRS permits a company to indemnify its directors and officers against expenses, judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with a threatened, pending or completed action, suit or proceeding if the officer or director (i) is not liable pursuant to NRS 78.138 or (ii) acted in good faith and in a manner the officer or director reasonably believed to be in or not opposed to the best interests of the corporation and, if a criminal action or proceeding, had no reasonable cause to believe the conduct of the officer or director was unlawful. Section 78.751 of NRS permits a Nevada company to indemnify its officers and directors against expenses incurred by them in defending a civil or criminal action, suit or proceeding as they are incurred and in advance of final disposition thereof, upon receipt of an undertaking by or on behalf of the officer or director to repay the amount if it is ultimately determined by a court of competent jurisdiction that such officer or director is not entitled to be indemnified by the company. Section 78.751 of NRS further permits the company to grant its directors and officers additional rights of indemnification under its articles of incorporation or bylaws or otherwise. Section 78.752 of NRS provides that a Nevada company may purchase and maintain insurance or make other financial arrangements on behalf of any person who is or was a director, officer, employee or agent of the company, or is or was serving at the request of the company as a director, officer, employee or agent of another company, partnership, joint venture, trust or other enterprise, for any liability asserted against him and liability and expenses incurred by him in his capacity as a director, officer, employee or agent, or arising out of his status as such, whether or not the company has the authority to indemnify him against such liability and expenses. Our Articles of Incorporation provide that no director or officer of our company will be personally liable to our company or any of its stockholders for damages for breach of fiduciary duty as a director or officer; provided, however, that the foregoing provision shall not eliminate or limit the liability of a director or officer (i) for acts or omissions which involve intentional misconduct, fraud or knowing violation of law, or (ii) the unlawful payment of dividends. In addition, our bylaws permit for the indemnification and insurance provisions in Chapter 78 of the NRS. Insofar as indemnification by us for liabilities arising under the Securities Act may be permitted to our directors, officers or persons controlling our company pursuant to provisions of our articles of incorporation and bylaws, or otherwise, we have been advised that in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. In the event that a claim for indemnification by such director, officer or controlling person of us in the successful defense of any action, suit or proceeding is asserted by such director, officer or controlling person in connection with the securities being offered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 36 At the present time, there is no pending litigation or proceeding involving a director, officer, employee or other agent of ours in which indemnification would be required or permitted. We are not aware of any threatened litigation or proceeding, which may result in a claim for such indemnification. Further, in the normal course of business, we may have in our contracts indemnification clauses, written as either mutual where each party will indemnify, defend, and hold each other harmless against losses arising from a breach of representations or covenants, or out of intellectual property infringement or other claims made against certain parties; or single where we have agreed to hold certain parties harmless against losses etc. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES On August 2, 2013, we issued 29,250,000 shares of our common stock to two shareholders of Falconridge Ontario as part of the closing of the share exchange agreement in exchange for all of the issued and outstanding shares of Falconridge Ontario.The number of our shares issued to the Falconridge Ontario shareholders was determined based on an arms-length negotiation.The issuances of our shares to the Falconridge Ontario shareholders were made in reliance on the exemption provided by Regulation S of the Securities Act 1934, as amended ITEM 5.01 CHANGES IN CONTROL OF REGISTRANT Reference is made to the disclosure set forth under Item 2.01 of this report, which disclosure is incorporated herein by reference. ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Effective August 2, 2013, pursuant to the share exchange agreement, William J. Muran resigned as President, Treasurer, Principal Financial Officer, Principal Executive Officer and Principal Accounting Officer of our company. Concurrently, Mark Pellicane was appointed a Director, President and Chief Financial Officer and Alfred Vincent Morra was appointed as Director, Treasurer and Chief Financial Officer of our company. Our company believes that all of our directors’ respective educational background, operational and business experience give them the qualifications and skills necessary to serve as director and officers, respectively, of our company. Our board of directors now consists solely of Mr. Muran, Mr. Pellicane and Mr. Morra. For certain biographical and other information regarding the newly appointed officer and director, see the disclosure under Item 2.01 of this report, which disclosure is incorporated herein by reference. ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE OF YEAR END In connection with the closing of the share exchange, on August 2, 2013 we changed our fiscal year end to February 28.The share exchange is deemed to be a reverse acquisition for accounting purposes, with Falconridge Ontario, the acquired entity, regarded as the predecessor entity as of August 2, 2013.Starting with the periodic report for the quarter in which the share exchange was completed, we will file annual and quarterly reports based on the February 28 fiscal year end of Falconridge Ontario.Such financial statements will depict the operating results of Falconridge Ontario, including the acquisition of Falconridge Nevada, from Falconridge Ontario’s inception on May 7, 2010. 37 In reliance on Section III F of the SEC’s Division of Corporate Finance: Frequently Requested Accounting and Financial Reporting Interpretations and Guidance dated March 31, 2001, we do not intend to file a transition report. ITEM 5.06 CHANGE IN SHELL COMPANY STATUS As a result of the consummation of the share exchange described in Item 2.01 of this Current Report on Form 8-K, we believe that we are no longer a “shell company”, as that term is defined in Rule 405 under the Securities Act and Rule 12b-2 under the Exchange Act. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired Filed herewith are: · Audited consolidated financial statements of Falconridge Ontario for the fiscal years ended February 28, 2012 and 2013. · Unaudited consolidated financial statements of Falconridge Ontario for the three month periods ended May 31, 2012 and 2013. · Pro-forma consolidated financial statements. (d) Exhibits Exhibit No. Description Share Exchange Agreement among Falconridge Oil Technologies Corp., Falconridge Oil Ltd. and the Shareholders of Falconridge Oil Ltd. dated August 2, 2013. Articles of Incorporation (incorporated by reference to our Registration Statement on Form S-1 filed on October 14, 2008). Articles of Merger (incorporated by reference to our Current Report on Form 8-K filed on June 28, 2013). Bylaws (incorporated by reference to our Registration Statement on Form S-1 filed on October 14, 2008). Instrument Defining the Right of Holders – Form of Share Certificate. Agreement between Falconridge Oil Ltd. and Meadowbank Asset Management Inc. dated February 17, 2011. 2013 Stock Option Plan. 21 List of Subsidiaries: Falconridge Oil Ltd., a Province of Ontario corporation 38 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 21, 2013 FALCONRIDGE OIL TECHNOLOGIES CORP. By: /s/ Mark Pellicane Mark Pellicane President, Chief Executive Officer and Director 39 Falconridge Oil Ltd. Financial Statements Index Page Report of independent registered public accounting firm F-2 Balance sheets F-3 Statements of operations F-4 Statements of stockholders’ deficit F-5 Statements of cash flows F-6 Notes to financial statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Falconridge Oil Ltd. Richmond Hill, Ontario, Canada We have audited the balance sheets of Falconridge Oil Ltd. (“the Company”) as of February 28, 2013 and 2012 and the related statements of operations, stockholders’ deficit and cash flows for the years ended February 28, 2013 and 2012.These financial statements are the responsibility of the company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the company as of February 28, 2013 and 2012 and the results of its operations and its cash flows for the periods then ended in conformity with accountingprinciples generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements of the Company has not generated significant revenue and has a working capital deficit.These conditions raise significant doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas July 29, 2013 F-2 Falconridge Oil Ltd. Balance Sheets As at February 28, 2013 and 2012 ASSETS Current Cash $ $ Accounts receivable Total current assets Property & equipment net of accumulated depreciation of $40,591 (2012 - $20,327) Master License, net of accumulated amortization of $50,000 (2012 - $41,667) - Oil & gas properties net of accumulated depletion of $16,855 (2012 - $1,733) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Accounts payable $ $ Accrued liabilities - Loan payable - related party (Note 4) Obligations under capital lease - current portion (Note 5) Total current liabilities Obligations under capital lease (Note 5) Total liabilities STOCKHOLDERS’ DEFICIT Common stock, no par value, unlimited shares authorized, 100 common shares issued and outstanding Deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements F-3 Falconridge Oil Ltd. Statements of Operations For the Years Ended February 28, 2013 and 2012 Oil & gas revenue $ $ Service revenue Total revenues Expenses General and administrative Depreciation, amortization and depletion Total operating expense Other income (expense) Interest expense Net loss $ ) $ ) Loss per common share - Basic and diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements F-4 Falconridge Oil Ltd. Statement of Stockholders’ Deficit For the Years Ended February 28, 2013 and 2012 Total Common Stock Accumulated Stockholders’ Shares Amount Deficit Deficit Balances, February 28, 2011 $ $ ) $ ) Net loss - - ) ) Balances, February 28, 2012 ) ) Net loss - - ) ) Balances, February 28, 2013 $ $ ) $ ) The accompanying notes are an integral part of these financial statements F-5 Falconridge Oil Ltd. Statements of Cash Flows For the Years Ended February 28, 2013 and 2012 Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operations Gain on oil and gas property interest received - ) Depreciation, amortization and depletion Changes in: Accounts receivable ) ) Accounts payable & accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities Advances from related party Net cash from financing activities Net change in cash ) Cash, beginning of year - Cash, end of year $ $ Supplemental disclosure of cash flow information: Cash paid during the year for income taxes $
